Exhibit 10.5

Hancock Holding Company

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

228-868-4000

Re: Incentive Stock Option

We are pleased to inform you of your grant of an Incentive Stock Option to
purchase shares of Hancock Holding Company stock (“Incentive Stock Option” or
“Option”). The specifics of the Option granted to you, including the grant date,
number of shares, vesting schedule, exercise period, expiration date, and other
terms and conditions, as applicable, that are set forth in this online
notification of your grant constitute a part of this Agreement and are
incorporated herein by this reference. This Award Agreement sets out other
provisions applicable to the grant of your Incentive Stock Option.

The information in this Award Agreement is highly confidential. If you have any
questions regarding your award or this Award Agreement, such questions should be
directed only to your immediate supervisor or to the Director of Corporate Human
Resources, Manager of Compensation and Benefits, Executive Compensation Analyst,
Manager of Corporate Trust Operations, or their subsequent replacements. Neither
this award nor any of the provisions of this Award Agreement should be disclosed
to or discussed with any other persons, specifically including other personnel
of Hancock Holding Company or its subsidiaries. This confidentiality provision
is not intended to preclude you from discussing this award or the contents of
this Agreement with your spouse or other members of your immediately family or
with your tax advisors. Neither will any disclosure of the award required to
comply with federal or state security or other laws be deemed a violation of
this provision.

The Board of Directors has granted your Incentive Stock Option under the Hancock
Holding Company 2005 Long-Term Incentive Plan (the “Plan”). The Plan is
administered by a committee appointed by the Board of Directors of the Company
(the “Committee”), which has authority to make certain determinations as to the
terms of and to interpret the Option granted to you under the Plan.

Before accepting this grant, you should review the Plan and the Prospectus. A
link has been provided in this online notification from which you may access
copies of these documents. You should pay particular attention to the Plan since
it sets forth other provisions which cover your Incentive Stock Option. Also,
you should note that the acceptance of your Option means that you have agreed to
take any reasonable action required to meet the requirements imposed by Federal
and State securities and other laws, rules or regulations and by any regulatory
agencies having jurisdiction and you have agreed to allow the Company to
withhold from any payments made to you, or to collect as a condition of payment,
any taxes required by law to be withheld because of this Option. The Prospectus
contains an explanation of certain Federal Income Tax consequences and is
current as of the date of the Prospectus. However, since tax laws often change,
you should consult your tax advisor for current information at any given time.

The vesting schedule applicable to your Incentive Stock Option will be
accelerated and your Incentive Stock Option will become one hundred percent
(100%) vested in the event of your death or your permanent disability
(disability to be determined by the Committee) provided the following conditions
are met at the time of your death or disability:

1. You are an active employee of the Company or one of its subsidiaries;

2. You are in good standing with the Company (i.e., meeting expectations
performance rating as established by the Company); and



--------------------------------------------------------------------------------

3. You have at least ten years of service with the Company or its subsidiaries.
For this purpose, years of service with any entity (the “Acquired Entity”)
acquired by the Company or its subsidiaries in a merger, stock exchange or
similar transaction shall be counted as years of service with the Company,
provided you were employed by the Acquired Entity on the effective date of the
merger with or other acquisition by the Company and/or its subsidiary. The
number of years of service with the Acquired Entity to be taken into account for
this purpose shall be the maximum years credited for seniority time in
accordance with the policies and procedures of the Acquired Entity prior to such
merger or acquisition.

In addition, your Incentive Stock Options shall become one hundred percent
(100%) vested and immediately exercisable upon a CHANGE IN CONTROL, as defined
in the Plan and Prospectus, while you are employed by the Company.

Vested Options may be exercised at any time during their exercise period in
whole or in part. At the time you exercise your Incentive Stock Option, you will
be governed by the limitations of the exercise procedures approved under the
Plan, including any determination of acceptable forms of payment of the exercise
price.

Your Incentive Stock Option is not transferable except by will, the laws of
descent and distribution or a beneficiary designation filed with the Company.
During your life, your Incentive Stock Option may be exercised only by you, or
if you become disabled and your Incentive Stock Option is still exercisable, by
your duly appointed guardian or other legal representative.

All unvested Options will immediately be forfeited upon your termination of
employment. All vested unexercised Incentive Stock Options will terminate on
your last date of employment (termination of employment with or without cause)
with the Company or its subsidiaries, except for termination due to your death,
disability or normal retirement. If termination of your employment occurs as a
result of death or disability, the vested unexercised Options will not terminate
for one year. If termination of your employment occurs as a result of your
normal retirement, the vested unexercised Options will not terminate for six
months; however, Options that are not exercised within three months of your
termination of employment in connection with you normal retirement will cease to
qualify as Incentive Stock Options and will not qualify for the favorable tax
treatment available on exercise of an incentive stock option (see the discussion
below and in the Prospectus). In no case shall the Options be exercised more
than ten years from the date of the grant of this award (or five years from the
date of the grant of this award if, on the date of the grant, you own more than
ten percent of the stock of the Company).

In the event of your termination of service with the Company for any reason
(other than your death, disability or normal retirement) within six (6) months
of an exercise of all or any part of the Option granted hereunder, the shares
you acquire pursuant to such exercise must be tendered to the Company within
thirty days of such termination. The Company shall purchase the shares so
tendered for a purchase price equal to the exercise price paid by you for such
shares. The purchase price shall be paid by the Company in cash in a single
payment. The Company shall receive good and marketable title to such shares,
free of any encumbrances. This obligation shall be binding upon your personal
representatives, heirs-at-law, successors and assigns.

The Company must be notified prior to any transfer of the shares acquired upon
exercise of the Option.

Shares of Common Stock acquired upon exercise of the Option shall be issued to
you either in a certificate representing such shares or in a DRS book entry with
an appropriate stop transfer instruction to assure compliance with the resale
and transfer restrictions under this Award Agreement. However, you may request,
in writing to the Committee, that all shares acquired upon exercise of the
Option be issued to you in a certificate in lieu of a DRS book entry. Any
certificate so issued will contain the following legend:

“The shares of common stock of Hancock Holding Company (the “Company”)
represented by this stock certificate are subject to certain obligations of
resale to the Company and the transfer of such shares are subject to certain
requirements, all of which are set forth in an Award Agreement entered into by
and between the Company and the named certificate holder under which Incentive
Stock Options were awarded to the certificate holder, and, as such, the
certificate holder is required to notify the Company by contacting the Trust
Department of Hancock Bank at (228) 563-7663 prior to any such transfer.”



--------------------------------------------------------------------------------

A notation shall be made on the stock register of the Company so that transfers
of the shares will not be affected on the records of the Company without
compliance with these restrictions.

All Options granted hereunder, whether vested or unvested, shall immediately be
forfeited and may not be exercised in the event your employment with the Company
is terminated “for cause” and the Company shall thereafter have no further
obligation to you and you shall have no further rights hereunder. For this
purpose, termination “for cause” shall mean (a) your willful and continued
failure to meet and fulfill the duties and obligations of your employment with
the Company, whether pursuant to the terms of an employment agreement or
otherwise, (other than due to incapacity resulting from physical or mental
illness) after demand for substantial performance is delivered by the Company
that specifically identifies the manner in which the Company believes you are
not fulfilling or performing said obligation; (b) your willful misconduct which
is materially injurious to the Company, monetarily, or which otherwise
materially damages the Company’s business; (c) any act of fraud, disloyalty,
dishonesty or any willful violation of any law or significant policy of the
Company committed in connection with your employment and resulting in a material
adverse effect on the Company; (d) misappropriation or intentional damage to the
properties or operations of the Company; (e) any willful act or acts of
dishonesty resulting or intended to result in gain to you or your personal
enrichment at the Company’s expense. For purposes hereof, no act or failure to
act shall be considered “willful” unless not in good faith and done or omitted
without reasonable belief that such act or omission was in the best interest of
the Company.

Your Incentive Stock Option is designed to meet the requirements of Section 422
of the Internal Revenue Code and to qualify for the favorable tax treatment
applicable to such options. Among other requirements, in order to obtain the
favorable tax treatment for your Incentive Stock Option, you may not dispose of
the stock acquired upon exercise of the Option within two years after the grant
of the Incentive Stock Option or within one year after issuance of the shares to
you pursuant to your exercise of the Option. The favorable tax treatment and tax
consequences are discussed in detail in the Prospectus.

This Award Agreement is required by the Plan. Your electronic acceptance of this
grant of an Incentive Stock Option indicates your acceptance of this Award
Agreement and the terms and provisions of this grant.

Please remember the strict confidentiality requirements of this Agreement.

Again, we congratulate you on your award. Thank you for your service to Hancock
Holding Company.